

117 HRES 571 IH: Recognizing the duty of the Federal Government to create a Green Real Deal.
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 571IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Gaetz submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Ways and Means, the Judiciary, Transportation and Infrastructure, Armed Services, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the duty of the Federal Government to create a Green Real Deal.Whereas United States greenhouse gas emissions have decreased approximately 10 percent since 2005;Whereas the United States leads the world in gross emissions reductions;Whereas a clean energy economy is driven by a national commitment to innovation, competitive markets, and the deployment of advanced energy technologies, and the success of this approach is visible in the United States where—(1)energy productivity has grown 14 percent since 2009;(2)the total production of natural gas has increased by 56 percent since 2009; and(3)the installed wind and solar power capacity has quadrupled since 2009;Whereas, in 2018, United States businesses set records by—(1)increasing liquified natural gas exports by 65 percent; and(2)increasing sales of electric vehicles by 77.6 percent since 2010;Whereas the Department of Defense, on an ongoing basis and at the direction of Congress, has identified risks to military assets, bases, and national security from climate change, and has developed opportunities to reduce greenhouse gas emissions and improve national security;Whereas 13 Federal agencies, at the direction of Congress through the Global Change Research Act of 1990, have found that—(1)climate change creates new risks and exacerbates existing vulnerabilities in communities across the United States, and that climate change threatens human health and safety, quality of life, and the rate of economic growth;(2)communities, governments, and businesses are working to reduce risks from, and costs associated with, climate change, by taking action to lower greenhouse gas emissions and implement adaptation strategies; and(3)while climate change mitigation and adaptation efforts have expanded substantially in the last 4 years, such efforts do not yet approach the scale considered necessary to avoid substantial damages to the economy, environment, and human health over the coming decades; andWhereas the House of Representatives recognizes unprecedented demand for job-creating, American-made, clean energy, and the need to empower individuals and businesses to come together in the marketplace, as a historic opportunity to—(1)create millions of good, high-wage jobs in the United States;(2)enable equal opportunity to achieve unprecedented levels of prosperity and economic security for all people of the United States; and(3)secure the position of the United States as a global environmental leader: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it is the duty of the Federal Government to create a Green Real Deal—(A)to achieve robust, economy-wide greenhouse gas emissions reductions;(B)to create more clean energy options through a commitment to innovation;(C)to position the United States as a global leader in clean energy, driving global investment in American-made clean energy technologies;(D)to reduce and modernize regulations to speed deployment of clean energy technologies nationwide and worldwide, and to affirm that the Government should not pick winners and losers;(E)to empower individuals, States, and the marketplace to invest in and implement clean energy technologies; and(F)to ensure that the infrastructure, communities, and military of the United States are resilient and adapting to long-term environmental, climate, and social change; and(2)the goals described in subparagraphs (A) through (F) of paragraph (1) (referred to in this resolution as the Green Real Deal goals) should be accomplished by—(A)investing in carbon capture storage and carbon capture and use, and otherwise reducing emissions or achieving net-zero emissions from energy produced from fossil fuels;(B)investing in next-generation low- and zero-emission energy sources, including renewable energy and nuclear energy, especially small modular reactors;(C)promoting the widespread use and deployment of next-generation recycling and waste management technology, such as plastics-to-fuel initiatives, and transforming postconsumer recycled plastic into new materials such as asphalt;(D)modernizing the electric grid through strategic investments in transmission, distribution, and storage;(E)allowing fair and equal access to energy development on Federal lands;(F)modernizing the implementation of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to drive investment in clean energy infrastructure, especially mul­ti­state transmission and offshore wind;(G)eliminating regulations that hinder or slow the deployment of advanced energy, and creating a regulatory climate to encourage the use of clean, renewable, and innovative energy and recycling technologies;(H)modernizing regulations governing hydropower development;(I)establishing a voluntary framework for reporting and tracking carbon emissions, renewable energy procurement, and energy efficiency investment, to increase investment in clean energy technology and improve transparency and accountability for the benefit of customers, investors, and shareholders;(J)establishing robust homeowner tax incentives for energy efficiency upgrades, including HVAC upgrades;(K)expanding tax incentives for commercial building energy efficiency upgrades;(L)establishing challenge grants for universities to develop actionable plans for increasing resiliency and building adaptive capacity to climate change in urban and rural areas, as well as in national parks and other Federal lands;(M)working with utility companies and developers to enhance consumers’ ability to access clean and renewable energy in their homes and businesses, including solar, wind, and geothermal energy; and(N)protecting the intellectual property of American innovators.